J-S70025-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                       IN THE SUPERIOR COURT OF
                                                         PENNSYLVANIA


                       v.

GREGORY STENCIL

                            Appellant                   No. 1883 EDA 2015


             Appeal from the Judgment of Sentence April 23, 2015
             In the Court of Common Pleas of Philadelphia County
              Criminal Division at No(s): CP-51-CR-0015163-2012


BEFORE: OLSON, J., OTT, J., and MUSMANNO, J.

MEMORANDUM BY OTT, J.:                              FILED JANUARY 18, 2017

       Gregory Stencil appeals from the judgment of sentence imposed on

April 23, 2015, in the Court of Common Pleas of Philadelphia County, made

final by the denial of post-sentence motions on June 15, 2015. On August

28, 2014, a jury convicted Stencil of burglary and theft by unlawful taking.1

The court sentenced Stencil to a term of three-and-a-half to seven years’

imprisonment. On appeal, Stencil raises a weight of the evidence claim. For

the reasons below, we affirm.

       The trial court set forth the factual history as follows:

             The most direct identification evidence came from the
       testimony of two of the police officers who responded to the call
       of a burglary and actually saw the defendant perpetrating it.
____________________________________________


1
    18 Pa.C.S. §§ 3502(a) and 3903(b)(1), respectively.
J-S70025-16


     Officer Hillary Hudson testified that on December 3, 2012, at
     5:15 a.m., he and another officer, both in uniform, responded,
     separately but simultaneously, to a radio report of a burglary in
     progress at 2216 Fitzwater Street in Philadelphia and, when they
     arrived:

             … we went to the front door, knocked on the door. I
       was looking in the front window, and I seen legs on the
       second floor. So I let my partner know, which was Davies,
       that the complainant was coming downstairs. So as this
       person was coming down the stairs, it wasn’t the
       complainant. It was the burglar [whom he then identified
       as being the defendant [Stencil]].

           He described the front window as a “real big” bay window
     with nothing covering it and the lights in the house being on; he
     watched [Stencil] come down the stairs, and when he got to the
     bottom, what “… struck me as odd is he looked directly … at me
     and then he shut the vestibule door and proceeded to go out the
     back.” He was wearing a dark hoodie and black gloves, and,
     after he shut the door, the officer went around the corner and
     climbed over a wall to get into an alleyway behind the houses on
     Fitzwater, while Davies stayed at the front door; there were no
     other people around, and he saw [Stencil] in the alleyway.

       A. I seen [Stencil] jump from yard to yard, and he was
       trying to get away.

       Q.   Did you go in there and – did you eventually
       apprehend him?

       A. Yes.

       Q. How did you catch him?

       A. He was behind an air conditioning unit.

       Q. Where?

       A. On – it was – the next street over is Saint Albans, and
       he was in their yard. I don’t know the address.

       Q. So Saint Albans is south of the alleyway?


                                   -2-
J-S70025-16


       A. Yes.

       Q. So when you say it was a Saint Albans’ address, was it
       the back yard?

       A. The back yard, correct.

       Q. So essentially, these backyards – the backyard of 2216
       Fitzwater Street would abut the backyards of the Saint
       Albans Street houses?

       A. Yes.

       Q. And then the alleyway’s in between those backyards?

       A. Yes.

       Q. So when you saw him behind the air conditioner, did
       you tell him to come out?

       A. Yes. I – he immediately stood up. I grabbed his
       hoodie and I told him to hop the fence … What he did was
       he backed up and his hoodie ripped in my hand. I thought
       then he’s going to run, but he didn’t. He said I ripped his
       hoodie, hopped the fence, and he wanted to fight me.

       Q. And what happened after that?

       A. Basically clotheslined him; he fell down. We pulled him
       out. And then we cuffed him.

                             ***

       Q. Now, when you found [Stencil], did he have black
       gloves on?

       A. No.

       Q. Did you go to look for those black gloves?

       A. No, I didn’t.

       Q. Do you know how many yards he hopped through?


                                    -3-
J-S70025-16


        A. At least two.

            Testifying from a property receipt he prepared, sixty
     dollars was recovered from [Stencil] in the form of two twenties,
     one ten, one five, one two, and three ones, which were returned
     to the complainant; the address [Stencil] had given him to put
     on the property receipt was 1541 North Alden. He said he did
     not know whether any tokens were recovered from [Stencil]
     (tacitly indicating that they were not listed on the receipt), and
     then identified the other officers who were there and their
     locations.

            On cross-examination, [Officer Hudson] testified that
     Davies had knocked on the door while he looked through the
     window, that he had a clear view of [Stencil] and was able to
     recognize him from his face as opposed to his clothing. Counsel
     noted that in his description of [Stencil], the officer did not
     mention [Stencil] having facial hair or his height; in posing his
     question on this point, counsel did not make clear whether he
     was referring to the description of [Stencil] in the officer’s
     testimony, property receipt or his report of the incident. He did
     not, nor know who did, flash [Stencil]’s description over the
     radio. He lost sight of [Stencil] when he went from the front to
     the back of the house and once again after seeing him jump into
     and out of two properties; it was noted that Catherine Street is
     one block south of Fitzpatrick (an aerial photograph showing that
     Saint Albans is a small street in between and, in common
     Philadelphia parlance, the distance between it and either of the
     other larger streets are not considered full blocks), and, when
     asked if he lost sight of him for a few minutes, said, “Not
     minutes.” He did not search, or recover the money from,
     [Stencil]; it was given to him by whomever did and he could not
     recall who that was. On recross, it was noted that, when he “ran
     [Stencil’s] address … it came back to 2229 Catherine Street”. In
     his opening statement, defense counsel stated that [Stencil]
     lived at 23rd and Catherine and characterized his activity at the
     time of his arrest as just “walking a block from his house with
     some money and some SEPTA tokens[”], but no evidence of his
     actual address at the time, except what Officer Hudson said he
     told him, was submitted, or that would support such a
     characterization of his actions that morning.

                                   ***


                                   -4-
J-S70025-16


           The Commonwealth then called the complainant, Anne
     Crawford, who testified that she and her husband had just
     moved into 2216 Fitzwater exactly one month before December
     3rd and on that date she was home alone. She described the
     house as having three floors plus a basement, the front as
     having a front door and an inside vestibule door, French doors in
     the back that enter onto a cement patio, approximately thirteen
     by ten feet, surrounded by a six-foot cement block wall. Behind
     the backyard is a “really thin” alleyway that goes between her
     row of houses and the backs of the houses on the next street,
     Saint Albans, and the front of the house consisted of a three-
     panel bay window in which there were no window treatments
     that day because they were taken down and going to be
     replaced because they were having the house painted. On that
     morning, she was asleep in her bedroom on the third floor in the
     back of the house when she was awoken by the house alarm
     going off and the sound of someone “like really like pushing on
     or shoving something around” coming from the kitchen area two
     floors below her; at first she was “caught off guard for a couple
     seconds” then called 911 (at which time an audio recording of
     the call was played). She got out of bed, stayed in the bedroom,
     put on her robe and called 911 again because, while “the
     banging … at the door … had gone away [she] had heard
     someone running through the house [and] knew somebody was
     in the house … didn’t know if it was one person or three people”
     and “eventually heard them go to the second floor” (whereupon
     an audio recording of that call was played; in later testimony it
     was noted that during that call, she was advised that the police
     were at her front door). She went to the third floor front window
     and saw the police, one of whom, who turned out to be Officer
     Davies, told her she could come down to the first floor which she
     did and let them in. They all walked through the house and she
     noticed:

       A. The first floor, the – my handbag was dumped on the
       dining room table. So everything was falling out of it, and
       it had been gone through. There was about $40 cash
       missing and some subway – or bus tokens and a special $2
       bill that was like tucked in the back of my wallet from my
       grandmother.

          And then there was a Nordstrom shopping bag that had
       some baby clothes in it that the black laptop that was in
       the kitchen in the back of the house had been put into,

                                   -5-
J-S70025-16


       and that was put by the front door right inside the
       vestibule door.

          And then on the second floor in the bedroom in the
       back, just drawers were open and boxes gone through.
       The best was – the mattress was kind of pushed off of the
       box spring like somebody was feeling under the mattress
       for something.

       Q. And now, were the baby clothes in the Nordstrom bag
       when you went to sleep?

       A. Yes.

       Q. But the laptop was not?

       A. No.

           One of the officers pointed out to her that her back door
     wasn’t closing; they tried to fix it but couldn’t, and she had to
     have it repaired later. She did not know the defendant and
     never gave him permission to be in her house or take anything
     from it.

          Officer Kimyatta Davies testified that she arrived at the
     house the same time as Hudson:

       A. When I first got on location, I checked the doors to see
       if any of the doors were open, rung the doorbell, looked
       inside of the house. There was no window – no blinds or
       anything. So you could clearly see right through the
       house.

                                  ***

       Q. And while you were at the front door, did you see
       anyone that you see in court today?

       A. Yes; [Stencil].

                                  ***

       Q. Where did you see him?


                                    -6-
J-S70025-16


        A. I saw him coming down the stairs. We were looking
        into the house. We were right – knocking on the door,
        rung the doorbell, hopefully trying to locate the
        complainant. No one was responding. Then someone
        started walking down the stairs.

          We was like, Oh – I said, “Okay, maybe that’s the
        complainant coming down the steps.”

          And that’s when I observed the male in plain view
        walking down steps, and he looked directly at us.

        Q. And after he looked right at you, what did he do?

        A. He came straight towards the door, … the vestibule
        door. And after he saw – when he looked at us. And
        that’s when he started running towards the rear of the
        property. And that’s when I came over with the flash
        saying that the male was running out towards the rear of
        the property.

           She waited at the front door when Hudson went to the
     back; when the complainant came to the third floor window she
     told her to wait there until she was told that the other officers
     had apprehended a suspect. In her report she listed the items
     taken as fifty-eight dollars, a two dollar bill and five packets of
     tokens. She then was shown [Stencil]’s arrest photograph:

        Q. And does that accurately depict how he looked on that
        evening?

        A. That’s correct.

        Q. In that photo, what is his clothing?

        A. Dark clothing with a white T-shirt.

        Q. And it’s – the shirt, the sweat shirt or the dark
        clothing, it’s ripped, is it not?

        A. Yes, it is.

          On cross-examination [the officer] testified that the house
     was dark but she saw [Stencil] clearly through the front door

                                    -7-
J-S70025-16


     window using her flashlight, and in her flash description of
     [Stencil], she said he was clean shaven. On redirect, it was
     pointed out that, in the photograph [Stencil] had “some facial
     hair.” The photograph does show [Stencil] with a very light
     beard and mustache.

       Q. And when you put out flash information, what –
       typically what do you – what do you state for facial hair?

       A. If – in the facial hair, sometimes it can get a little tricky
       with – if someone’s running and you see flashes just quick.
       So it appeared to me that night that he had – he was clean
       shaven. Like I said, when he went – ran down the – when
       he went down the steps and looked at me, he had his head
       down. He wasn’t like looking up. So when he turned his
       head really fast when I looked at him, that’s what I
       appeared – that was the flash I put out.

     On recross, counsel attempted to belabor the point:

       Q. Officer, so you’re saying that you had [a] very quick
       look at this gentleman’s face?

       A. With his facial hair, I did; but for when he looked in my
       eyes, he looked right at me. He looked down and he ran
       and he turned over and pivoted.

       Q. Okay. And it sounded like when you were answering
       Mr. Gehrke’s question, that you were speaking from
       experience, that sometimes it’s hard to –

       A. Just the experience of when it’s very dark with the
       shaven and flash information that you give out – when he
       went down – actually, when he went down – so that was –
       I didn’t see like a beard. I saw shaven. I saw this part of
       his face. So when he went down and if somebody look at
       you and do like that, you’re not going to see all of that.
       You’re going to see his eyes. You’re going to see his nose.
       You’re going to see his head. You’re not going to see that
       part.

          And I’m a little short. I’m five-one. Officer Hudson
       being six-five, six-seven, he would see more than me.


                                    -8-
J-S70025-16


        Q. Because you were looking in the window –

        A. Right. Exactly.

        Q. – of the door?

        A. Of the door.

        Q. So just to be clear for the jury, you were unable to tell
        – to see his face long enough to determine his facial hair,
        correct?

        A. That’s correct. With the facial hair, yes.

        Q. However, you specifically put out over police radio
        clean shaven?

        A. Yes.

        Q. Okay. Yet, you’re able to today in court identify him by
        his face as being the same man who was in the house?

        A. Yes.

     Officer Robert Slobodian testified that he and his partner, Officer
     Francis McGrenra, received the radio call, went to the area of
     22nd and Fitzwater Street, and:

        A. As we were approaching, officers that were already on
        location stated that they observed a black male fleeing
        from the rear of the location into the alley. I observed
        Officer Hudson coming around the corner, and I assisted
        him to block the alley over there.

        Q. Where did – where did McGrenra go?

        A. He went to the front with Officer Davies.

        Q. And was that just because you needed another officer
        at the front?

        A. Since she was there by herself and in case the male
        went back to the front – to go to the front, he went to
        back her up.

                                    -9-
J-S70025-16



       Q. And this alleyway – this was approximately 5:20 in the
       morning.

          Was there anyone out there?

       A. No.

       Q. This alleyway, did you end up going in that alleyway?

       A. Yes. After we seen the male hopping through the
       yards, myself and Officer Hudson and Sergeant Crawford
       gained access to the alley.

       Q. How did you gain access to the alleyway?

       A. On Saint Albans Street, the alley opened up going
       northbound, and I believe I hopped a fence to get into it.

       Q. And when you were back there that evening, did you
       encounter anyone that you see in the courtroom today?

       A. Yes; [Stencil] sitting next to counsel.

                                   ***

       Q. Where did … you find him or did someone else?

       A. We were all walking together searching the yards. So
       it was pretty much simultaneously everyone found him.

       Q. Where was he?

       A. He was actually in a yard on Saint Albans Street hiding
       right by an air conditioner.

       Q. And who went in to – did [Stencil] come out?

       A. When we spotted him, he walked out. We were
       actually in the alley. He was inside the fenced-in yard.
       We ordered him to come over. At first, he didn’t comply.
       So Officer Hudson grabbed him by the shirt, which caused
       the shirt to rip. And then the male hopped over the fence.


                                  - 10 -
J-S70025-16


       Q. And how did you get him out of the alleyway? Did you
       to – did you have to open up another fence, or what?

       A. Once we had him secured, he placed him in custody,
       and I went to walk him out the same way I came in. I
       believe a neighbor had a key to the gate to open up the
       alley. So we just walked him out.

       Q. Then did you take him – was he taken in your patrol
       car?

       A. Yes. My partner – after we got him in custody, my
       partner met me around there with my patrol car.

       Q. And when you say your partner, you’re referring to
       McGrenra?

       A. Yes.

       Q. Did you guys end up transporting [Stencil] to Methodist
       Hospital?

       A. Yes.

       Q. And was that because of a particular concern or was it
       a routine check?

       A. There was an altercation in the alleyway to get him
       secure and detain him and just precautionary.

     On cross-examination, he described seeing [Stencil] jumping
     from yard to yard on the Fitzwater side of the alleyway and then
     into one on the Saint Albans side and losing sight of him; he and
     the other officers began looking into yards with flashlights and
     found [Stencil] in one of them, at which point Officer Hudson
     grabbed and ripped [Stencil]’s hoodie, [Stencil] jumped at him,
     and the officers all subdued him.

           Officer Francis Mc[G]renra testified to searching [Stencil]
     and recovering from him the money and the SEPTA tokens,
     reading what he had recorded in a property receipt, describing
     the former in the same denominations previously identified and
     the latter as “there’s a bag of tokens, one token in a bag, two
     tokens in a bag, and five tokens in Bag 5, it looks like.” Officer

                                   - 11 -
J-S70025-16


       Patrick Dio testified to “holding the alley” while the others
       searched, a homeowner giving him a key to open the gate for
       them when the other officers were bringing [Stencil] out,
       transporting [him] from the hospital to the district and [he was]
       kicking another officer there when she was trying to unshackle
       his legs. On cross, the officer testified that he recovered the
       money and the tokens from one of [Stencil]’s pockets; defense
       counsel had him point out that he would only have taken from
       [Stencil] what the complainant said was stolen and that he did
       not recall whether [Stencil] also had an additional $70, a cell
       phone, a wallet and a set of keys on him. On redirect, the
       prosecutor had him point out that, tacitly implying it was
       standard procedure, anything not reported as stolen, such as
       money in a wallet in particular, would be considered [Stencil]’s
       personal property and be left on him, presumably to be taken
       from him, documented and stored while he was being
       incarcerated, as is the well-known common procedure.

Trial Court Opinion, 5/5/2018, at 2-11 (footnote and record citations

omitted).

       Stencil was charged with multiple offenses related to the incident. As

stated above, on August 28, 2014, a jury convicted him of burglary and theft

by unlawful taking. On April 23, 2015, the court sentenced him to a term of

three-and-a-half to seven years’ imprisonment for the burglary offense, with

credit for time served.2         On April 24, 2015, Stencil filed a motion for

reconsideration of his sentence and a motion for a new trial. On June 15,




____________________________________________


2
    The theft crime merged for sentencing purposes.




                                          - 12 -
J-S70025-16


2015, the court denied both post-sentence motions. Two days later, Stencil

filed this appeal.3

        In his sole issue on appeal, Stencil argues the verdict was against the

weight of the evidence.4 Specifically, he states,

        Officer Davies’s testimony at trial, and present-sense description
        of the burglar on police radio proved the burglar was “clean
        shaven.” However, the Commonwealth admitted a photograph
        that fairly and accurately depicted Mr. Stencil at the time of his
        arrest, and which established he was not “clean shaven.” Had
        Mr. Stencil been the burglar, Officer Davies would not have
        described the burglar as “clean shaven.” He also wasn’t wearing
        the dark hoodie, and gloves worn by the burglar.

Stencil’s Brief at 12-13. Moreover, Stencil contends: (1) the court should

not have relied on the officers’ identification testimony “because it is

generally accepted in the scientific community that there is a lack of

correlation between witness statements of confidence in an identification and

the accuracy of the identification;”5 (2) the identification testimony should

____________________________________________


3
   On September 30, 2015, the trial court ordered Stencil to file a concise
statement of errors complained of on appeal pursuant to Pa.R.A.P. 1925(b).
Stencil filed a concise statement on October 21, 2015, raising his weight
claim. The trial court issued an opinion pursuant to Pa.R.A.P. 1925(a) on
May 5, 2016.

      Stencil filed several extensions of time and supplemental concise
statements. Nonetheless, Stencil preserved the weight claim in the October
21st concise statement.
4
   Stencil properly preserved his challenge to the weight of the evidence by
raising it in a post-sentence motion. See Pa.R.Crim.P. 607(A).
5
    Stencil’s Brief at 15.



                                          - 13 -
J-S70025-16


have been accepted with caution because there were no statements made at

trial regarding “the burglar’s eyes, nose, lips, mouth, ears, jawbone,

cheekbones, forehead, eyebrows, eyelashes, skin tone, scars, or other

distinguishing marks;”6 (3) the SEPTA tokens and two dollar bill found on

Stencil are common and not unique in identifying characteristic and

therefore, carry little evidentiary weight;7 and (4) evidence of Stencil’s flight

alone was insufficient to establish guilt.8

       When a defendant challenges the weight of the evidence, he “concedes

that the evidence is sufficient to sustain the verdict, but seeks a new trial on

the ground that the evidence was so one-sided or so weighted in favor of

acquittal    that    a   guilty    verdict     shocks   one’s   sense   of   justice.”

Commonwealth v. Lyons, 79 A.3d 1053, 1067 (Pa. 2013), cert. denied,

134 S. Ct. 1792 (U.S. 2014).              Our review of a weight claim is well-

established:

       The weight of the evidence is a matter exclusively for the finder
       of fact, who is free to believe all, part, or none of the evidence
       and to determine the credibility of the witnesses. A new trial is
       not warranted because of “a mere conflict in the testimony” and
       must have a stronger foundation than a reassessment of the
       credibility of witnesses. Rather, the role of the trial judge is to
       determine that notwithstanding all the facts, certain facts are so
____________________________________________



6
    Id. at 16.
7
    Id. at 16-17.
8
    Id. at 18.



                                          - 14 -
J-S70025-16


     clearly of greater weight that to ignore them or to give them
     equal weight with all the facts is to deny justice. On appeal, our
     purview is extremely limited and is confined to whether the trial
     court abused its discretion in finding that the jury verdict did not
     shock one’s conscience. Thus, appellate review of a weight claim
     consists of a review of the trial court’s exercise of discretion, not
     a review of the underlying question of whether the verdict is
     against the weight of the evidence. An appellate court may not
     reverse a verdict unless it is so contrary to the evidence as to
     shock one’s sense of justice.

Commonwealth v. Rosser, 135 A.3d 1077, 1090 (Pa. Super. 2016) (en

banc), quoting Commonwealth v. Gonzalez, 109 A.3d 711, 723 (Pa.

Super. 2015), appeal denied, 125 A.3d 1196 (Pa. 2015) (citations omitted).

     Here, the trial court found the following:

     [Stencil] simply asked the court to grant him a new trial based
     upon his slanted self-serving characterization of the police
     officers’ testimony as having “cast doubt upon whether the
     person seen by the police inside the burglarized house was Mr.
     Stencil, who was later stopped in the neighborhood.”             The
     officers’ testimony was anything but doubtful. They both had a
     clear unfettered view inside the house and plenty of time to get
     a good look at [Stencil]’s face. Counsel’s attempt to belittle the
     quality of their observations by harping on the fact that one of
     them did not mention that he had facial hair in his later
     recountings, and the other did not notice his facial hair when she
     first briefly glimpsed him, are red herrings. Given [Stencil]’s
     very light beard and mustache, even trained and experienced
     police officers would be excused from not noticing “some” facial
     hair on an African American male fleeing from a house at 5:00
     o’clock in the morning. That same training and experience
     would be just as likely to cause them to readily grasp the more
     prominent facial features and their color, sizes and shapes.
     Claiming that the identifications were flawed by the fact that the
     officers lost sight of him, which, by all the officer’s descriptions,
     amounted to mere moments, ignores the facts that [Stencil] was
     obviously trying to flee and was caught with the goods,
     particularly the positively identified two dollar bill and the
     unusual number of bags of tokens. He was not “later stopped”
     while he just happened to be walking in his neighborhood; he

                                    - 15 -
J-S70025-16


     was seen fleeing from the rear of a house where a burglary in
     progress had just been reported, immediately pursued, seen
     jumping into and out of back yards and an alleyway, which was
     walled off at one end with a locked gate at the other, and was
     found very quickly trying to hide in a backyard not his own.

                                     …

     [Stencil] was not “merely” present at the scene, he was seen
     committing the crime itself: being in someone else’s house
     without their permission. In that situation, flight is definitely
     more evidence of guilt and may be properly considered as such
     by the fact finder, together, of course, with the officers’
     confidence in the accuracy of their observations and
     recollections.

                                     …

     So much for the relevance of counsel’s allusion to the fact that
     [Stencil] was not wearing gloves when he was finally
     apprehended. And the conclusion that it would be much more
     likely that a woman would keep five bags of tokens in her
     handbag is a much more logical one to draw than that a man
     would have all of them, some of which had apparently been
     opened and some of the tokens taken out, in his pocket while
     strolling through his neighborhood. “Similarly, evidence that
     appellant was in possession of property stolen in not just one but
     several burglaries and comprising several different kinds of
     goods was relevant not simply to prove a general criminal
     propensity, but considerably to increase the likelihood of guilt –
     or absence of mistake – with regard to each separate
     possession, and therefore admissible in a separate trial of each
     offense.” Commonwealth v. Lasch, 464 Pa. 573, 347 A.2d
690, 698 (1975) (affirmance by equally divided court, the
     dissenters disagreeing with the lower Courts’ decisions and the
     other Justices’ view on the main issue in the case, that the
     separate burglary cases were properly tried jointly). In sum, a
     clear reading of the officers’ direct identification testimony,
     together with all of the corroborating evidence, leaves no
     question that the Commonwealth proved its case beyond a
     reasonable doubt.

                                     …


                                   - 16 -
J-S70025-16


            Needless to say, the court does not see any flaws or
      contradictions in the officers’ testimony. The facial hair and the
      momentary loss of observation do not cast any doubt on the
      integrity and reliability of their observations and to claim that
      they do, in the face of all the other corroborating evidence, is a
      grossly unfounded exaggeration. The fact that the jury found
      the officers credible does not shock the court’s conscience; it
      doesn’t even cause the slightest twinge.

Trial Court Opinion, 5/5/2018, at 13-17.

      We agree with the court’s well-reasoned analysis. Stencil’s argument

consists largely of claims that the greater weight of evidence fell in his favor.

We remind Stencil that credibility determinations are within the sole province

of the fact finder.   See Rosser, supra.        Moreover, we note that while

Stencil was not “clean shaven” at the time of his arrest, one can easily see

that his beard and mustache were subtle and therefore, would not stand out

at 5:30 a.m. on a December morning.            See Stencil’s Brief, Exhibit C.

Furthermore, Officer Hudson apprehended Stencil shortly after observing

him inside the victim’s home. The officer only lost sight of Stencil for several

seconds while he chased him down a back alley but ultimately found him

behind an air conditioning unit in a backyard that was not his own. Stencil

was also found with items substantially similar to what was stolen from the

victim’s house. Of importance, the victim identified the two-dollar bill found

on Stencil as the exact one she was missing. See N.T., 8/27/2014, at 60.

As such, we conclude Stencil has failed to establish the trial court abused its

discretion in determining the verdict was not against the weight of the




                                     - 17 -
J-S70025-16


evidence.9 See Rossner, supra. Accordingly, his sole argument on appeal

fails.

         Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/18/2017




____________________________________________


9
   To the extent Stencil touches upon a sufficiency argument with his claim
that flight alone does not establish guilt, we have no hesitation in concluding
the totality of the circumstances demonstrated Stencil committed the
crimes. See Commonwealth v. Melvin, 103 A.3d 1, 39-40 (Pa. Super.
2014) (providing standard of review for a sufficiency of the evidence
argument).



                                          - 18 -